


Exhibit 10.13

 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

As Amended and Restated Effective December 10, 2009

 

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE PLAN

 

INTRODUCTION

 

The Board of Directors of Ameriprise Financial, Inc. established the Ameriprise
Financial Senior Executive Severance Plan (hereinafter referred to as the
“Plan”), effective as of September 30, 2005, restated as of November 14, 2005
and amended and restated as of December 10, 2009, to provide for severance
benefits for certain eligible senior executives of Ameriprise Financial, Inc.
and its participating subsidiaries whose employment is terminated under certain
conditions.  Severance benefits under the Plan are to be provided to such
eligible executives in exchange for a signed agreement that includes a release
of all claims.

 

1

--------------------------------------------------------------------------------



 

ARTICLE ONE


DEFINITIONS


 


1.1.          “AFFILIATED COMPANY” MEANS ANY CORPORATION WHICH IS A MEMBER OF A
CONTROLLED GROUP OF CORPORATIONS (DETERMINED IN ACCORDANCE WITH
SECTION 4L4(B) OF THE CODE) OF WHICH THE COMPANY IS A MEMBER AND ANY OTHER TRADE
OR BUSINESS (WHETHER OR NOT INCORPORATED) WHICH IS CONTROLLED BY, OR UNDER
COMMON CONTROL (DETERMINED IN ACCORDANCE WITH SECTION 4L4(C) OF THE CODE) WITH
THE COMPANY, BUT WHICH IS NOT AN EMPLOYING COMPANY.


 


1.2.          “BASE SALARY” MEANS THE REGULAR BASIC CASH REMUNERATION BEFORE
DEDUCTIONS FOR TAXES AND OTHER ITEMS WITHHELD, PAYABLE TO AN EMPLOYEE FOR
SERVICES RENDERED TO AN EMPLOYING COMPANY, BUT NOT INCLUDING PAY FOR BONUSES,
INCENTIVE COMPENSATION, SPECIAL PAY, AWARDS OR COMMISSIONS.


 


1.3.          “BOARD OF DIRECTORS” MEANS THE BOARD OF DIRECTORS OF THE COMPANY.


 


1.4.          “BONUS” MEANS THE LARGEST ANNUAL INCENTIVE COMPENSATION AMOUNT
PAID TO AN EMPLOYEE IN THE LAST THREE YEARS, EXCLUDING THE YEAR OF THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT, OVER AND ABOVE BASE SALARY EARNED AND PAID
IN CASH OR OTHERWISE, UNDER ANY EXECUTIVE BONUS OR SALES INCENTIVE PLAN OR
PROGRAM OF AN EMPLOYING COMPANY.


 


1.5.          “CHANGE IN CONTROL” HAS THE MEANING SET FORTH IN THE AMERIPRISE
FINANCIAL 2005 INCENTIVE COMPENSATION PLAN, AS AMENDED; PROVIDED THAT,
NOTWITHSTANDING ANYTHING TO THE CONTRARY THEREIN, A CHANGE IN CONTROL SHALL NOT
BE DEEMED TO OCCUR UNDER THIS PLAN AS A RESULT OF ANY EVENT OR TRANSACTION TO
THE EXTENT THAT TREATING SUCH EVENT OR TRANSACTION AS A CHANGE IN CONTROL WOULD
CAUSE ANY TAX TO BECOME DUE UNDER SECTION 409A.


 


1.6.          “CODE” MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED FROM
TIME TO TIME, AND ALL REGULATIONS, INTERPRETATIONS AND ADMINISTRATIVE GUIDANCE
ISSUED THEREUNDER.


 


1.7.          “COMMITTEE” MEANS THE COMPENSATION AND BENEFITS COMMITTEE OF THE
BOARD OF DIRECTORS OR ANY COMMITTEE ESTABLISHED AND APPOINTED BY THE BOARD OF
DIRECTORS OR BY A COMMITTEE OF THE BOARD OF DIRECTORS, OR ANY SUCCESSOR
COMMITTEE APPOINTED BY THE BOARD OF DIRECTORS TO ADMINISTER THE PLAN.


 


1.8.          “COMPANY” MEANS AMERIPRISE FINANCIAL, INC., A DELAWARE
CORPORATION, ITS SUCCESSORS AND ASSIGNS.


 


1.9.          “COMPARABLE POSITION” MEANS A JOB WITH THE COMPANY, AN EMPLOYING
COMPANY, AN AFFILIATED COMPANY OR SUCCESSOR COMPANY AT THE SAME OR HIGHER TOTAL
CASH COMPENSATION AS AN EMPLOYEE’S CURRENT JOB AND AT A WORK LOCATION WITHIN
REASONABLE COMMUTING DISTANCE FROM AN EMPLOYEE’S HOME, AS DETERMINED BY SUCH
EMPLOYEE’S EMPLOYING COMPANY.  FOR EMPLOYEES IN A QUALIFYING INTERNATIONAL
EXPATRIATE PROGRAM ADOPTED BY AN EMPLOYEE’S EMPLOYING COMPANY, “COMPARABLE
POSITION” MEANS A JOB WITH AN EMPLOYING COMPANY, AN AFFILIATED COMPANY OR
SUCCESSOR COMPANY AT THE SAME OR HIGHER TOTAL CASH COMPENSATION AS AN EMPLOYEE’S
CURRENT JOB AND AT A WORK LOCATION IN THE EMPLOYEE’S COUNTRY OF ASSIGNMENT, HOME
COUNTRY OR CAREER BASE COUNTRY.

 

2

--------------------------------------------------------------------------------



 


1.10.        “COMPLETED YEARS OF SERVICE” MEANS THE NUMBER OF FULL ONE-YEAR
PERIODS THAT HAVE TRANSPIRED SINCE THE EMPLOYEE’S ORIGINAL DATE OF HIRE OR, IN
THE CASE OF SOMEONE WHO HAS INCURRED A BREAK IN SERVICE AS DEFINED IN THE
AMERIPRISE FINANCIAL RETIREMENT PLAN, THE ADJUSTED DATE OF HIRE, THROUGH THE
EMPLOYEE’S LAST DAY OF ACTIVE EMPLOYMENT WITH THE COMPANY.  THE DETERMINATION OF
COMPLETED YEARS OF SERVICE WILL TAKE INTO ACCOUNT YEARS OF SERVICE WITH AMERICAN
EXPRESS COMPANY IF AND TO THE EXTENT, AND IN ACCORDANCE WITH, THE PROVISIONS OF
THE EMPLOYEE BENEFITS AGREEMENT BY AND BETWEEN AMERICAN EXPRESS COMPANY AND
AMERIPRISE FINANCIAL, INC., DATED AS OF SEPTEMBER 30, 2005 (THE “EMPLOYEE
BENEFITS AGREEMENT”).


 


1.11.        “CONSTRUCTIVE TERMINATION” MEANS RESIGNATION OR OTHER TERMINATION
OF EMPLOYMENT BY AN EMPLOYEE FROM AN EMPLOYING COMPANY AS A RESULT OF ONE OR
MORE OF THE FOLLOWING WITHOUT THE EMPLOYEE’S WRITTEN CONSENT WITHIN TWO
(2) YEARS AFTER A CHANGE IN CONTROL (EACH OF THE FOLLOWING, A “GOOD REASON”):


 

(A)           A REDUCTION IN BASE SALARY, EXCEPT FOR ACROSS-THE-BOARD CHANGES
SIMILARLY AFFECTING ALL EMPLOYEES OF THE EMPLOYING COMPANY AND ALL EMPLOYEES OF
ANY PERSON IN CONTROL OF THE EMPLOYING COMPANY, OR ANY MATERIAL REDUCTION IN THE
AGGREGATE OF THE EMPLOYEE’S ANNUAL TARGET BONUS AND LONG TERM INCENTIVE
OPPORTUNITY, IN EACH CASE FROM THAT IN EFFECT IMMEDIATELY PRIOR TO THE CHANGE IN
CONTROL;

 

(B)           THE EMPLOYING COMPANY’S REQUIREMENT THAT THE EMPLOYEE BE BASED
MORE THAN FIFTY (50) MILES FROM THE LOCATION AT WHICH THE EMPLOYEE WAS BASED
IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL AND WHICH LOCATION IS MORE THAN
THIRTY-FIVE (35) MILES FROM THE EMPLOYEE’S RESIDENCE; OR

 

(C)           A SIGNIFICANT REDUCTION IN THE EMPLOYEE’S POSITION, DUTIES, OR
RESPONSIBILITIES FROM THOSE IN EFFECT PRIOR TO THE CHANGE IN CONTROL.

 

The Employee shall notify the Employing Company within ninety (90) days after
the occurrence of an event giving rise to a Good Reason and the Employing
Company shall have thirty (30) days to remedy the condition, and if remedied by
the Employing Company within such thirty- (30-) day period, no Good Reason shall
exist on account of the remedied event.  A “Constructive Termination” is
intended to qualify as an involuntary separation from service for purposes of
Section 409A, and this definition of “Constructive Termination” shall be
administered and interpreted consistent with such intention.

 


1.12.        “DEFINED TERMINATION” MEANS A TERMINATION OF EMPLOYMENT OF AN
EMPLOYEE WITHIN TWO (2) YEARS AFTER A CHANGE IN CONTROL THAT OCCURS AS A RESULT
OF EITHER:


 

(A)           AN INVOLUNTARY TERMINATION; OR

 

(B)           A CONSTRUCTIVE TERMINATION.

 


1.13.        “DISABILITY” HAS THE MEANING SET FORTH IN SECTION 409A.

 

3

--------------------------------------------------------------------------------



 


1.14.        “EMPLOYEE” MEANS ANY PERSON, AT THE SENIOR EXECUTIVE LEVEL AS
DEFINED BY THE COMMITTEE, PAID THROUGH THE PAYROLL FUNCTION OF THE EMPLOYING
COMPANY (AS OPPOSED TO THE ACCOUNTS PAYABLE FUNCTION OF THE EMPLOYING COMPANY)
AND EMPLOYED ON A REGULAR FULL-TIME BASIS (I.E., AN EMPLOYEE WHOSE SCHEDULED
WORKWEEK IS CONSISTENT WITH THE STANDARD WORKWEEK SCHEDULE OF A BUSINESS UNIT OR
DEPARTMENT) OR REGULAR PART TIME BASIS (I.E., AN EMPLOYEE WHO IS SCHEDULED TO
WORK AT LEAST TWENTY (20) HOURS PER WEEK, BUT FEWER THAN THE HOURS OF A REGULAR
FULL-TIME EMPLOYEE) BY AN EMPLOYING COMPANY, WHO RECEIVES FROM AN EMPLOYING
COMPANY A REGULAR STATED COMPENSATION AND AN ANNUAL IRS FORM W-2; PROVIDED,
HOWEVER, THAT AN EMPLOYING COMPANY OR OPERATING BUSINESS UNIT THEREOF, DUE TO
BUSINESS, MARKETPLACE OR EMPLOYEE RELATIONS REASONS, MAY, IN ITS SOLE
DISCRETION, BY POLICY EXCLUDE FROM THE DEFINITION OF EMPLOYEE UNDER THE PLAN ANY
CATEGORY OR LEVEL OF EMPLOYEE EMPLOYED IN A NON-EXEMPT, EXEMPT OR EXECUTIVE
LEVEL POSITION OR IN AN INITIAL PROBATIONARY OR TRIAL PERIOD OF EMPLOYMENT.  THE
TERM “EMPLOYEE” SHALL NOT INCLUDE ANY PERSON WHO HAS ENTERED INTO AN INDEPENDENT
CONTRACTOR AGREEMENT, CONSULTING AGREEMENT, FRANCHISE AGREEMENT OR ANY SIMILAR
AGREEMENT WITH AN EMPLOYING COMPANY, NOR THE EMPLOYEES OF ANY SUCH PERSON,
REGARDLESS OF WHETHER THAT PERSON (INCLUDING HIS OR HER EMPLOYEES) IS LATER
FOUND TO BE AN EMPLOYEE BY ANY COURT OF LAW OR REGULATORY AUTHORITY.


 


1.15.        “EMPLOYING COMPANY” MEANS EACH OF THE COMPANY AND THE SUBSIDIARY
AND AFFILIATED COMPANIES OF THE COMPANY LISTED ON SCHEDULE A ATTACHED HERETO, AS
SUCH SCHEDULE A MAY BE AMENDED BY THE COMMITTEE, IN ITS SOLE DISCRETION, FROM
TIME TO TIME.


 


1.16.        “ERISA” MEANS THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF L974,
AS AMENDED FROM TIME TO TIME, AND ALL REGULATIONS, INTERPRETATIONS AND
ADMINISTRATIVE GUIDANCE ISSUED THEREUNDER.


 


1.17.        “GOOD CAUSE” MEANS A DISCONTINUANCE OF AN EMPLOYEE’S EMPLOYMENT BY
AN EMPLOYING COMPANY UPON ONE OF THE FOLLOWING:


 

(A)           AN EMPLOYEE’S WILLFUL AND CONTINUED FAILURE TO ADEQUATELY PERFORM
SUBSTANTIALLY ALL OF THE EMPLOYEE’S DUTIES WITH AN EMPLOYING COMPANY;

 

(B)           AN EMPLOYEE’S WILLFUL ENGAGEMENT IN CONDUCT WHICH IS DEMONSTRABLY
AND MATERIALLY INJURIOUS TO AN EMPLOYING COMPANY OR AN AFFILIATE THEREOF,
MONETARILY OR OTHERWISE; OR

 

(C)           AN EMPLOYEE’S CONVICTION OF, OR ENTERING A PLEA OF GUILTY OR NOLO
CONTENDERE TO (I) A FELONY OR (II) ANY MISDEMEANOR THAT DISQUALIFIES AN EMPLOYEE
FROM EMPLOYMENT WITH AN EMPLOYING COMPANY.

 


1.18.        “INVOLUNTARY TERMINATION” MEANS ANY INVOLUNTARY TERMINATION OF
EMPLOYMENT BY AN EMPLOYING COMPANY FOR REASONS OTHER THAN GOOD CAUSE WITHIN TWO
(2) YEARS AFTER A CHANGE IN CONTROL.


 


1.19.        “LEAVE OF ABSENCE” MEANS THE PERIOD DURING WHICH AN EMPLOYEE IS
ABSENT FROM WORK PURSUANT TO A LEAVE OF ABSENCE GRANTED BY AN EMPLOYING COMPANY,
AND A LEAVE OF ABSENCE SHALL NOT CONSTITUTE A TERMINATION OF EMPLOYMENT.

 

4

--------------------------------------------------------------------------------



 


1.20.        “PERSON” MEANS A “PERSON” AS SUCH TERM IS USED IN SECTION 13(D) AND
14(D) OF THE SECURITIES AND EXCHANGE ACT OF 1934, AS AMENDED (THE “EXCHANGE
ACT”), INCLUDING ANY “GROUP” WITHIN THE MEANING OF SECTION 13(D)(3) UNDER THE
EXCHANGE ACT.


 


1.21.        “PLAN” MEANS THE AMERIPRISE FINANCIAL SENIOR EXECUTIVE SEVERANCE
PLAN, AS SET FORTH HEREIN AND AS HEREAFTER AMENDED FROM TIME TO TIME.


 


1.22.        “RETIREMENT” MEANS A TERMINATION OF EMPLOYMENT THAT QUALIFIES AS AN
EARLY, NORMAL OR DEFERRED RETIREMENT AS DEFINED IN AND MEETING THE TERMS AND
CONDITIONS OF THE AMERIPRISE FINANCIAL RETIREMENT PLAN, AS AMENDED, OR ANY
SUCCESSOR PLAN THERETO.


 


1.23.        “SECTION 409A” MEANS SECTION 409A OF THE CODE, AND THE TREASURY
REGULATIONS PROMULGATED AND OTHER OFFICIAL GUIDANCE ISSUED THEREUNDER.


 


1.24.        “SEPARATION PERIOD” MEANS THE PERIOD OF TIME OVER WHICH AN EMPLOYEE
RECEIVES SEVERANCE BENEFITS UNDER THE PLAN IN BIWEEKLY OR OTHER INSTALLMENT
PAYMENTS.


 


1.25.        “SPECIFIED EMPLOYEE” MEANS A KEY EMPLOYEE (AS DEFINED FOR PURPOSES
OF SECTION 409A, AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S POLICY REGARDING
SECTION 409A COMPLIANCE) OF AN EMPLOYING COMPANY, AS DETERMINED BY THE COMMITTEE
IN ITS SOLE DISCRETION.


 


1.26.        “TERMINATION OF EMPLOYMENT” MEANS THE DATE ON WHICH AN EMPLOYEE
UNDERGOES A “SEPARATION FROM SERVICE” FROM AN EMPLOYING COMPANY, AS DEFINED
UNDER SECTION 409A, AND AS DETERMINED IN ACCORDANCE WITH THE COMPANY’S POLICY
REGARDING SECTION 409A COMPLIANCE.


 


1.27.        “TOTAL CASH COMPENSATION” MEANS AN EMPLOYEE’S BASE SALARY AND ANY
BONUS.


 


1.28.        “WILLFUL” MEANS THAT AN ACT OR FAILURE TO ACT ON AN EMPLOYEE’S PART
IS DONE, OR OMITTED TO BE DONE, BY THE EMPLOYEE IN A MANNER THAT IS NOT IN GOOD
FAITH, AND THAT IS WITHOUT REASONABLE BELIEF THAT SUCH ACTION OR OMISSION WAS IN
THE BEST INTERESTS OF AN EMPLOYING COMPANY.


 


1.29.        THE MASCULINE PRONOUN SHALL BE CONSTRUED TO MEAN THE FEMININE AND
THE SINGULAR SHALL BE CONSTRUED TO MEAN THE PLURAL, WHEREVER APPROPRIATE HEREIN.


 


1.30.        HEADINGS IN THIS DOCUMENT ARE FOR IDENTIFICATION PURPOSES ONLY AND
DO NOT CONSTITUTE A PART OF THE PLAN.

 

5

--------------------------------------------------------------------------------


 

ARTICLE TWO


ELIGIBILITY TO RECEIVE BENEFITS


 


2.1.          ELIGIBILITY TO RECEIVE BENEFITS.  EACH EMPLOYEE SHALL BE ELIGIBLE
TO RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT SUCH EMPLOYEE UNDERGOES A
TERMINATION OF EMPLOYMENT FROM AN EMPLOYING COMPANY FOR ONE OF THE FOLLOWING
REASONS:


 


2.1.1.       REDUCTION IN FORCE;


 


2.1.2.       POSITION ELIMINATION;


 


2.1.3.       OFFICE CLOSING;


 


2.1.4.       MUTUALLY SATISFACTORY RESIGNATION;


 


2.1.5.       RELOCATION OF AN EMPLOYEE’S CURRENT POSITION THAT DOES NOT MEET THE
DEFINITION OF COMPARABLE POSITION; OR


 


2.1.6.       DEFINED TERMINATION, AS DEFINED IN SECTION 1.12, (APPLICABLE ONLY
WITHIN TWO (2) YEARS AFTER A CHANGE IN CONTROL), AND NOTWITHSTANDING ANY
PROVISION OF SECTION 2.3.


 


2.2.          LIMITATIONS ON ELIGIBILITY.


 


2.2.1.       AN EMPLOYEE’S RESIGNATION ONLY QUALIFIES AS A “MUTUALLY
SATISFACTORY RESIGNATION” FOR PURPOSES OF SECTION 2.1.4 IF THE EMPLOYING COMPANY
WOULD HAVE TERMINATED THE EMPLOYEE’S SERVICES IF THE EMPLOYEE DID NOT
VOLUNTARILY RESIGN, AND THE EMPLOYEE WAS AWARE OF THAT FACT.  A “MUTUALLY
SATISFACTORY RESIGNATION” IS INTENDED TO QUALIFY AS AN INVOLUNTARY SEPARATION
FROM SERVICE FOR PURPOSES OF SECTION 409A, AND THIS DEFINITION OF “MUTUALLY
SATISFACTORY RESIGNATION” SHALL BE ADMINISTERED AND INTERPRETED CONSISTENT WITH
SUCH INTENTION.


 


2.2.2.       IN THE EVENT AN EMPLOYEE WHO IS OTHERWISE ELIGIBLE TO RECEIVE
BENEFITS UNDER THE PLAN IS OFFERED A COMPARABLE POSITION (WHETHER THE POSITION
IS ACCEPTED OR REJECTED BY THE EMPLOYEE), HE WILL NOT BE ELIGIBLE TO RECEIVE
BENEFITS UNDER THE PLAN.  IN ADDITION, AN EMPLOYEE IS NOT ELIGIBLE TO RECEIVE
BENEFITS UNDER THE PLAN IF THE EMPLOYEE ACCEPTS ANY POSITION IN THE EMPLOYING
COMPANY, AN AFFILIATED COMPANY OR SUCCESSOR COMPANY (REGARDLESS OF WHETHER IT IS
A COMPARABLE POSITION).  AN EMPLOYEE WHO IS OFFERED OR PLACED ON A TEMPORARY
LAYOFF STATUS (OFTEN REFERRED TO AS A FURLOUGH) WITH REDUCED OR NO PAY FOR A
PERIOD OF LESS THAN SIX (6) MONTHS DURING WHICH TIME THE EMPLOYEE CONTINUES TO
PARTICIPATE IN CERTAIN BENEFIT PLANS AS DETERMINED BY THE COMPANY IS NOT
ELIGIBLE TO RECEIVE BENEFITS UNDER THE PLAN.


 


2.3.          INELIGIBILITY TO RECEIVE BENEFITS.  AN EMPLOYEE IS INELIGIBLE TO
RECEIVE BENEFITS UNDER THE PLAN IN THE EVENT SUCH EMPLOYEE UNDERGOES A
TERMINATION OF EMPLOYMENT FROM AN EMPLOYING COMPANY FOR A REASON OTHER THAN
THOSE ENUMERATED IN SECTION 2.1 ABOVE, INCLUDING, BUT NOT LIMITED TO, THE
FOLLOWING:

 

6

--------------------------------------------------------------------------------



 


2.3.1.       VOLUNTARY RESIGNATION;


 


2.3.2.       FAILURE TO REPORT FOR WORK;


 


2.3.3.       FAILURE TO RETURN FROM LEAVE;


 


2.3.4.       RETURN FROM A LEAVE OF ABSENCE WHICH EXTENDS BEYOND THE POLICY
REINSTATEMENT PERIOD, IF APPLICABLE, AND NO POSITION IS AVAILABLE;


 


2.3.5.       EXCESSIVE ABSENTEEISM OR LATENESS;


 


2.3.6.       MERGER, ACQUISITION, SALE, TRANSFER, OUTSOURCING OR REORGANIZATION
OF ALL OR PART OF THE EMPLOYING COMPANY THAT DOES NOT CONSTITUTE A CHANGE IN
CONTROL WHERE EITHER (I) A COMPARABLE POSITION IS OFFERED WITH, OR (II) THE
EMPLOYEE ACCEPTS ANY POSITION (REGARDLESS OF WHETHER IT IS A COMPARABLE
POSITION) WITH, A SUCCESSOR COMPANY, WHETHER AFFILIATED OR UNAFFILIATED WITH THE
EMPLOYING COMPANY, INCLUDING AN OUTSIDE CONTRACTOR, AND WHETHER OR NOT THE
SUCCESSOR COMPANY PARTICIPATES IN THE PLAN;


 


2.3.7.       VIOLATION OF A POLICY OR PROCEDURE OF THE EMPLOYING COMPANY,
INSUBORDINATION, UNWILLINGNESS TO PERFORM THE DUTIES OF A POSITION, OR OTHER
MISCONDUCT;


 


2.3.8.       RETIREMENT, INCLUDING THE ACCEPTANCE OF ANY EMPLOYING COMPANY
SPONSORED RETIREMENT INCENTIVE; PROVIDED, HOWEVER, THAT IN THE EVENT AN EMPLOYEE
IS OTHERWISE ELIGIBLE FOR A SEVERANCE PAY BENEFIT IN ACCORDANCE WITH SECTION 2.1
ABOVE AND ALSO ELIGIBLE FOR RETIREMENT, THE EMPLOYEE SHALL BE ELIGIBLE TO
RECEIVE BENEFITS UNDER THE PLAN IN ACCORDANCE WITH ARTICLE THREE BELOW;


 


2.3.9.       DEATH; OR


 


2.3.10.     DISABILITY.

 

7

--------------------------------------------------------------------------------

 

ARTICLE THREE


AMOUNT OF BENEFITS


 


3.1.          AMOUNT OF BENEFITS.  THE SEVERANCE BENEFIT PAYABLE TO AN ELIGIBLE
EMPLOYEE UNDER THE PLAN SHALL BE BASED ON HIS COMPLETED YEARS OF SERVICE AND
POSITION WITH THE COMPANY, EMPLOYING COMPANY OR AN AFFILIATED COMPANY.  THE
FORMULA FOR DETERMINING AN EMPLOYEE’S SEVERANCE BENEFIT PAYMENT SHALL BE
CALCULATED BY FIRST ADDING TOGETHER:   (I) THE EMPLOYEE’S ANNUAL BASE SALARY IN
EFFECT IMMEDIATELY PRIOR TO THE DATE OF TERMINATION OF EMPLOYMENT (OR IF THE
EMPLOYEE UNDERGOES A TERMINATION OF EMPLOYMENT PURSUANT TO SECTION 1.11(A), THE
EMPLOYEE’S ANNUAL BASE SALARY THAT WAS IN EFFECT IMMEDIATELY BEFORE SUCH
REDUCTION IN BASE SALARY); AND (II) THE EMPLOYEE’S BONUS.  THE SUM OF
SUBSECTIONS (I) AND (II) ABOVE SHALL THEN BE DIVIDED BY FIFTY-TWO (52) TO
CALCULATE THE WEEKLY SEVERANCE BENEFIT.  THE AMOUNT OF THE TOTAL SEVERANCE
BENEFIT TO WHICH AN EMPLOYEE MAY BE ENTITLED IS SET OUT IN SCHEDULE B.


 

Notwithstanding the foregoing and in accordance with the terms of the Employee
Benefits Agreement, any Employee who was eligible to receive severance benefits
under the American Express Company Senior Executive Severance Plan immediately
prior to the Distribution Date (as defined in the Employee Benefits Agreement)
and becomes eligible to receive severance benefits pursuant to the Plan during
the period commencing on the Distribution Date (as defined in the Employee
Benefits Agreement) and ending on the first anniversary of the Distribution
Date, shall receive an amount of severance benefit that is not less than the
number of weeks of pay that such Employee would have received under the American
Express Company Senior Executive Severance Plan as in effect immediately prior
to the Distribution Date.

 


3.2.          SPECIAL RETIREMENT PROGRAM CONTRIBUTIONS.  AN EMPLOYEE ELIGIBLE
FOR BENEFITS UNDER THE PLAN DUE TO A DEFINED TERMINATION SHALL, IN ADDITION TO
THE BENEFITS PROVIDED ABOVE IN SECTION 3.1, RECEIVE THE VALUE OF COMPANY
CONTRIBUTIONS THAT WOULD HAVE BEEN MADE TO THE AMERIPRISE FINANCIAL RETIREMENT
PLAN, AMERIPRISE FINANCIAL 401(K) PLAN, AMERIPRISE FINANCIAL SUPPLEMENTAL
RETIREMENT PLAN OR OTHER SIMILAR PLANS ADOPTED BY THE COMPANY, FOR THE PERIOD
DURING WHICH THE EMPLOYEE IS RECEIVING WEEKLY SEVERANCE PAYMENTS UNDER THIS
PLAN.  EFFECTIVE ON THE DATE OF THE DEFINED TERMINATION, THIS AMOUNT WILL BE
CREDITED TO THE EMPLOYEE’S BOOK RESERVE ACCOUNT IN THE AMERIPRISE FINANCIAL
SUPPLEMENTAL RETIREMENT PLAN, CONSISTENT WITH THE TERMS OF SUCH PLAN, AND PAID
IN ACCORDANCE WITH THE TERMS OF SUCH PLAN.


 


3.3.          LIMITATIONS ON AMOUNT OF SEVERANCE BENEFITS.  SEVERANCE BENEFITS
PAYABLE UNDER THE PLAN SHALL BE INCLUSIVE OF AND OFFSET BY ANY OTHER SEVERANCE,
REDUNDANCY OR TERMINATION PAYMENT MADE BY AN EMPLOYING COMPANY TO AN EMPLOYEE,
INCLUDING, BUT NOT LIMITED TO, ANY AMOUNTS PAID PURSUANT TO FEDERAL, STATE,
LOCAL OR FOREIGN GOVERNMENT WORKER NOTIFICATION (E.G., WORKER ADJUSTMENT AND
RETRAINING NOTIFICATION ACT) OR OFFICE CLOSING REQUIREMENTS, ANY AMOUNTS OWED
THE EMPLOYEE PURSUANT TO A CONTRACT WITH THE EMPLOYING COMPANY (UNLESS THE
CONTRACT SPECIFICALLY PROVIDES OTHERWISE) AND AMOUNTS PAID TO AN EMPLOYEE PLACED
IN A TEMPORARY LAYOFF STATUS (OFTEN REFERRED TO AS A FURLOUGH) WHICH IMMEDIATELY
PRECEDES THE COMMENCEMENT OF THE SEVERANCE PAYMENTS.

 

8

--------------------------------------------------------------------------------



 


3.4.          REEMPLOYMENT.  IN THE EVENT AN EMPLOYEE IS REEMPLOYED BY THE
EMPLOYING COMPANY OR AN AFFILIATED COMPANY WITHIN THE PERIOD COVERED BY THE
SCHEDULE OF SEVERANCE BENEFITS IN SECTION 3.1 ABOVE, THE SEVERANCE BENEFITS, IF
ANY, THAT ARE IN EXCESS OF THE NUMBER OF WEEKS BETWEEN THE TERMINATION OF
EMPLOYMENT AND THE REHIRE DATE SHALL BE REPAID BY THE EMPLOYEE OR WITHHELD BY
THE EMPLOYING COMPANY, AS THE CASE MAY BE; AND ANY BENEFITS WITHHELD OR REPAID
SHALL BE FORFEITED BY THE TERMINATING EMPLOYEE..  IN THE FURTHER EVENT AN
ELIGIBLE EMPLOYEE WHO IS RECEIVING SEVERANCE BENEFITS UNDER THE PLAN IS LATER
REHIRED BY AN EMPLOYING COMPANY OR AN AFFILIATED COMPANY, AND EMPLOYMENT LATER
TERMINATES UNDER CONDITIONS MAKING SUCH EMPLOYEE ELIGIBLE FOR SEVERANCE BENEFITS
UNDER THE PLAN, THE AMOUNT OF THE SECOND SEVERANCE BENEFIT WILL BE BASED ON SUCH
EMPLOYEE’S ACTUAL DATE OF REEMPLOYMENT AND NOT THE ORIGINAL DATE OF EMPLOYMENT.


 


3.5.          WITHHOLDING TAX.  THE EMPLOYING COMPANY SHALL DEDUCT FROM THE
AMOUNT OF ANY SEVERANCE BENEFITS PAYABLE UNDER THE PLAN, ANY AMOUNT REQUIRED TO
BE WITHHELD BY THE EMPLOYING COMPANY BY REASON OF ANY LAW OR REGULATION, FOR THE
PAYMENT OF TAXES OR OTHERWISE TO ANY FEDERAL, STATE, LOCAL OR FOREIGN
GOVERNMENT.  IN DETERMINING THE AMOUNT OF ANY APPLICABLE TAX, THE EMPLOYING
COMPANY SHALL BE ENTITLED TO RELY ON THE NUMBER OF PERSONAL EXEMPTIONS ON THE
OFFICIAL FORM(S) FILED BY THE EMPLOYEE WITH THE EMPLOYING COMPANY FOR PURPOSES
OF INCOME TAX WITHHOLDING ON REGULAR WAGES.


 


3.6.          REQUIREMENT OF SIGNED AGREEMENT.  RECEIPT OF SEVERANCE BENEFITS
UNDER THE PLAN IS CONDITIONED UPON THE EMPLOYEE SIGNING AN AGREEMENT WITH THE
EMPLOYEE’S EMPLOYING COMPANY IN A FORM SATISFACTORY TO THE COMPANY AND IN
ACCORDANCE WITH THE REQUIREMENTS OF APPLICABLE LAW (THE “AGREEMENT”).  THE
AGREEMENT MUST INCLUDE A RELEASE OF CLAIMS AND MAY INCLUDE WHATEVER OTHER TERMS
THE EMPLOYING COMPANY DEEMS APPROPRIATE, INCLUDING RESTRICTIVE COVENANTS.  IF
THE TERMS OF THE AGREEMENT ARE FOUND TO BE LEGALLY UNENFORCEABLE, THE EMPLOYEE
MUST RETURN ANY SEVERANCE BENEFITS PAID PURSUANT TO SECTION 3.1 OF THE PLAN PLUS
THE VALUE OF ANY LONG TERM INCENTIVE AWARDS WHICH VESTED DURING THE SEPARATION
PERIOD; PROVIDED, HOWEVER, THAT IN THE EVENT THE EMPLOYEE HAS A DEFINED
TERMINATION, SUCH RESTRICTIVE COVENANTS SHALL:  (A) BE REASONABLE UNDER THE
APPLICABLE FACTS AND CIRCUMSTANCES; (B) INCLUDE THE FOLLOWING
(I) NON-SOLICITATION OF CUSTOMERS AND EMPLOYEES; (II) CONFIDENTIALITY OF
BUSINESS DATA; (III) FULL RELEASE OF CLAIMS; AND (IV) NON-DENIGRATION OF THE
COMPANY AND ITS AFFILIATES, AND THEIR OFFICERS, DIRECTORS AND AGENTS AND (C) NOT
INCLUDE ANY NON-COMPETITION LIMITATIONS.  NOTWITHSTANDING ANYTHING HEREIN TO THE
CONTRARY, THE COMPANY SHALL, FOR A PERIOD OF TWO (2) YEARS AND ONE (1) DAY
FOLLOWING A CHANGE IN CONTROL, BE PROHIBITED FROM ENTERING INTO ANY AGREEMENT
WITH AN EMPLOYEE, WHICH CONTAINS A MORE EXPANSIVE COMPETITOR LIST (AS PROVIDED
IN PARAGRAPH 2 OF THE CONSENT TO THE APPLICATION OF FORFEITURE AND DETRIMENTAL
CONDUCT PROVISIONS TO LONG-TERM INCENTIVE AWARDS RELATING TO AWARDS ISSUED UNDER
THE AMERIPRISE FINANCIAL 2005 INCENTIVE COMPENSATION PLAN) THAN THAT WHICH WAS
IN EFFECT FOR SUCH EMPLOYEE IMMEDIATELY PRIOR TO THE DATE OF SUCH CHANGE IN
CONTROL.  IF AN EMPLOYEE HAS ALREADY SIGNED AN AGREEMENT AS REQUIRED BY
SECTION 3.6 PRIOR TO THE DATE OF A CHANGE IN CONTROL, THE EMPLOYEE IS NOT
ELIGIBLE TO RECEIVE ANY BENEFITS THAT WOULD OTHERWISE BE TRIGGERED BY A CHANGE
IN CONTROL, EXCEPT AS PROVIDED BY SECTION 4.2.

 

9

--------------------------------------------------------------------------------



 


3.7.          EXCISE TAX.


 

(A)           THIS SECTION 3.7 SHALL APPLY IN THE EVENT OF A CHANGE IN CONTROL,
AS DEFINED IN SECTION 1.5 HEREOF.

 

(B)           IN THE EVENT THAT ANY PAYMENT OR BENEFIT RECEIVED OR TO BE
RECEIVED BY AN EMPLOYEE FROM THE COMPANY, AN EMPLOYING COMPANY OR ANY AFFILIATED
COMPANY IN CONNECTION WITH A CHANGE IN CONTROL OR SUCH EMPLOYEE’S TERMINATION OF
EMPLOYMENT (SUCH PAYMENTS AND BENEFITS, EXCLUDING ANY GROSS-UP PAYMENT (AS
HEREINAFTER DEFINED), BEING HEREINAFTER REFERRED TO COLLECTIVELY AS THE
“PAYMENTS”), WILL BE SUBJECT TO THE EXCISE TAX (THE “EXCISE TAX”) REFERRED TO IN
SECTION 4999 OF THE CODE, THEN THE COMPANY SHALL PAY TO SUCH EMPLOYEE, WITHIN
FIVE (5) DAYS AFTER RECEIPT BY SUCH EMPLOYEE OF THE WRITTEN STATEMENT REFERRED
TO IN SUBSECTION (D) BELOW, AN ADDITIONAL AMOUNT (THE “GROSS-UP PAYMENT”) SUCH
THAT THE NET AMOUNT RETAINED BY SUCH EMPLOYEE, AFTER DEDUCTION OF ANY EXCISE TAX
ON THE PAYMENTS AND ANY FEDERAL, STATE AND LOCAL INCOME AND EMPLOYMENT TAXES AND
EXCISE TAX UPON THE GROSS-UP PAYMENT, SHALL BE EQUAL TO THE PAYMENTS.  THE
GROSS-UP PAYMENT SHALL BE PAID TO THE EMPLOYEE NOT LATER THAN DECEMBER 31ST OF
THE YEAR FOLLOWING THE YEAR IN WHICH THE EMPLOYEE REMITS THE RELATED TAXES.

 

(C)           FOR PURPOSES OF DETERMINING WHETHER THE PAYMENTS WILL BE SUBJECT
TO THE EXCISE TAX AND THE AMOUNT OF SUCH EXCISE TAX:  (I) ALL PAYMENTS AND
BENEFITS RECEIVED OR TO BE RECEIVED BY AN EMPLOYEE IN CONNECTION WITH SUCH
CHANGE IN CONTROL OR SUCH EMPLOYEE’S TERMINATION OF EMPLOYMENT, WHETHER PURSUANT
TO THE TERMS OF THE PLAN OR ANY OTHER PLAN, ARRANGEMENT OR AGREEMENT WITH THE
COMPANY, ANY EMPLOYING COMPANY, ANY PERSON (AS SUCH TERM IS DEFINED IN
SECTION 1.20) WHOSE ACTIONS RESULT IN SUCH CHANGE IN CONTROL OR ANY PERSON
AFFILIATED WITH THE COMPANY, SUCH EMPLOYING COMPANY OR SUCH PERSON (ALL SUCH
PAYMENTS AND BENEFITS, EXCLUDING THE GROSS-UP PAYMENT AND ANY SIMILAR GROSS-UP
PAYMENT TO WHICH AN EMPLOYEE MAY BE ENTITLED UNDER ANY SUCH OTHER PLAN,
ARRANGEMENT OR AGREEMENT, BEING HEREINAFTER REFERRED TO AS THE “TOTAL
PAYMENTS”), SHALL BE TREATED AS “PARACHUTE PAYMENTS” (WITHIN THE MEANING OF
SECTION 280G(B)(2) OF THE CODE) UNLESS, IN THE OPINION OF THE ACCOUNTING FIRM
WHICH WAS, IMMEDIATELY PRIOR TO THE CHANGE IN CONTROL, THE COMPANY’S INDEPENDENT
AUDITOR, OR IF THAT FIRM REFUSES TO SERVE, BY ANOTHER QUALIFIED FIRM, WHETHER OR
NOT SERVING AS INDEPENDENT AUDITORS, DESIGNATED BY THE COMMITTEE (THE
“AUDITOR”), SUCH PAYMENTS OR BENEFITS (IN WHOLE OR IN PART) DO NOT CONSTITUTE
PARACHUTE PAYMENTS, INCLUDING BY REASON OF SECTION 280G(B)(2)(A) OR
SECTION 280G(B)(4)(A) OF THE CODE; (II) NO PORTION OF THE TOTAL PAYMENTS THE
RECEIPT OR ENJOYMENT OF WHICH THE EMPLOYEE SHALL HAVE WAIVED AT SUCH TIME AND IN
SUCH MANNER AS NOT TO CONSTITUTE A “PAYMENT” WITHIN THE MEANING OF
SECTION 280G(B) OF THE CODE SHALL BE TAKEN INTO ACCOUNT; (III) ALL “EXCESS
PARACHUTE PAYMENTS” WITHIN THE MEANING OF SECTION 280G(B)(L) OF THE CODE SHALL
BE TREATED AS SUBJECT TO THE EXCISE TAX UNLESS, IN THE OPINION OF THE AUDITOR,
SUCH EXCESS PARACHUTE PAYMENTS (IN WHOLE OR IN PART) REPRESENT REASONABLE
COMPENSATION FOR SERVICES ACTUALLY RENDERED (WITHIN THE MEANING OF
SECTION 280G(B)(4)(B) OF THE CODE) IN EXCESS OF THE BASE AMOUNT (WITHIN THE
MEANING OF SECTION 280G(B)(3) OF THE CODE) ALLOCABLE TO SUCH REASONABLE
COMPENSATION, OR ARE OTHERWISE NOT SUBJECT TO THE EXCISE TAX; AND (IV) THE VALUE
OF ANY NONCASH BENEFITS OR ANY DEFERRED PAYMENT OR BENEFIT SHALL BE DETERMINED
BY THE AUDITOR IN ACCORDANCE WITH THE PRINCIPLES OF SECTIONS 280G(D)(3) AND
(4) OF THE CODE AND REGULATIONS OR OTHER GUIDANCE THERE UNDER. 

 

10

--------------------------------------------------------------------------------


 

FOR PURPOSES OF DETERMINING THE AMOUNT OF THE GROSS-UP PAYMENT IN RESPECT OF AN
EMPLOYEE, THE EMPLOYEE SHALL BE DEEMED TO PAY FEDERAL INCOME TAX AT THE HIGHEST
MARGINAL RATE OF FEDERAL INCOME TAXATION (AND STATE AND LOCAL INCOME TAXES AT
THE HIGHEST MARGINAL RATE OF TAXATION IN THE STATE AND LOCALITY OF SUCH
EMPLOYEE’S RESIDENCE, NET OF THE MAXIMUM REDUCTION IN FEDERAL INCOME TAXES WHICH
COULD BE OBTAINED FROM DEDUCTION OF SUCH STATE AND LOCAL TAXES) IN THE CALENDAR
YEAR IN WHICH THE GROSS-UP PAYMENT IS TO BE MADE.  THE AUDITOR WILL BE PAID
REASONABLE COMPENSATION BY THE COMPANY FOR ITS SERVICES.

 

(D)           IN THE EVENT THAT THE EXCISE TAX IS FINALLY DETERMINED TO BE LESS
THAN THE AMOUNT TAKEN INTO ACCOUNT HEREUNDER IN CALCULATING THE GROSS-UP
PAYMENT, THEN AN AMOUNT EQUAL TO THE AMOUNT OF THE EXCESS OF THE EARLIER PAYMENT
OVER THE REDETERMINED AMOUNT (THE “EXCESS AMOUNT”) WILL BE TREATED AS IF IT WERE
A LOAN TO THE EMPLOYEE MADE ON THE DATE OF THE EMPLOYEE’S RECEIPT OF SUCH EXCESS
AMOUNT, WHICH THE EMPLOYEE WILL HAVE AN OBLIGATION TO REPAY TO THE COMPANY ON
THE FIFTH BUSINESS DAY AFTER DEMAND, TOGETHER WITH INTEREST ON SUCH AMOUNT AT
THE LOWEST APPLICABLE FEDERAL RATE (AS DEFINED IN SECTION 1274(D) OF THE CODE OR
ANY SUCCESSOR PROVISION THERETO), COMPOUNDED SEMI-ANNUALLY (THE “SECTION 1274
RATE”) FROM THE DATE OF THE EMPLOYEE’S RECEIPT OF SUCH EXCESS AMOUNT UNTIL THE
DATE OF SUCH REPAYMENT (OR SUCH LESSER RATE (INCLUDING ZERO) AS MAY BE
DESIGNATED BY THE AUDITOR SUCH THAT THE EXCESS AMOUNT AND SUCH INTEREST WILL NOT
BE TREATED AS A PARACHUTE PAYMENT AS PREVIOUSLY DEFINED).  IN THE EVENT THAT THE
EXCISE TAX IS FINALLY DETERMINED TO EXCEED THE AMOUNT TAKEN INTO ACCOUNT
HEREUNDER IN CALCULATING THE GROSS-UP PAYMENT (INCLUDING BY REASON OF ANY
PAYMENT THE EXISTENCE OR AMOUNT OF WHICH CANNOT BE DETERMINED AT THE TIME OF THE
GROSS-UP PAYMENT), WITHIN FIVE (5) BUSINESS DAYS OF SUCH DETERMINATION, BUT NOT
LATER THAN DECEMBER 31ST OF THE YEAR FOLLOWING THE YEAR IN WHICH THE EMPLOYEE
REMITS THE RELATED TAXES, THE COMPANY WILL PAY TO THE EMPLOYEE AN ADDITIONAL
AMOUNT, TOGETHER WITH INTEREST THEREON FROM THE DATE SUCH ADDITIONAL AMOUNT
SHOULD HAVE BEEN PAID TO THE DATE OF SUCH PAYMENT, AT THE SECTION 1274 RATE (OR
SUCH LESSER RATE (INCLUDING ZERO) AS MAY BE DESIGNATED BY THE AUDITOR SUCH THAT
THE AMOUNT OF SUCH DEFICIENCY AND SUCH INTEREST WILL NOT BE TREATED AS A
PARACHUTE PAYMENT AS PREVIOUSLY DEFINED).  THE EMPLOYEE AND THE COMPANY SHALL
EACH REASONABLY COOPERATE WITH THE OTHER IN CONNECTION WITH ANY ADMINISTRATIVE
OR JUDICIAL PROCEEDINGS CONCERNING THE AMOUNT OF ANY GROSS-UP PAYMENT.

 

(E)           AS SOON AS PRACTICABLE FOLLOWING A CHANGE IN CONTROL, THE COMPANY
SHALL PROVIDE TO EACH EMPLOYEE, A WRITTEN STATEMENT SETTING FORTH THE MANNER IN
WHICH THE TOTAL PAYMENTS IN RESPECT OF SUCH EMPLOYEE WERE CALCULATED AND THE
BASIS FOR SUCH CALCULATIONS, INCLUDING, WITHOUT LIMITATION, ANY OPINIONS OR
OTHER ADVICE THE COMPANY HAS RECEIVED FROM THE AUDITOR OR OTHER ADVISORS OR
CONSULTANTS (AND ANY SUCH OPINIONS OR ADVICE WHICH ARE IN WRITING SHALL BE
ATTACHED TO THE STATEMENT).

 

(F)            NOTWITHSTANDING ANYTHING HEREIN TO THE CONTRARY, THE COMMITTEE
MAY DESIGNATE BY RESOLUTION ANY GROUP OF EMPLOYEES OR INDIVIDUAL EMPLOYEE THAT
WOULD NOT BE ELIGIBLE TO RECEIVE A GROSS-UP PAYMENT OR ANY OTHER BENEFIT
PROVIDED FOR UNDER THIS SECTION 3.6.  WITH REGARD TO ANY SUCH EMPLOYEE OR GROUP
OF EMPLOYEES, THE COMMITTEE MAY PROVIDE FOR A REDUCTION IN PAYMENTS FOR THE
PURPOSE OF AVOIDING THE IMPOSITION OF THE EXCISE TAX,

 

11

--------------------------------------------------------------------------------


 

IN ALL OR CERTAIN SPECIFIED CIRCUMSTANCES, SUCH REDUCTION TO BE IMPLEMENTED
PURSUANT TO SUCH RULES AS THE COMMITTEE SHALL ADOPT FROM TIME TO TIME.

 


3.8.          PAYMENT FOR CANCELLED STOCK OPTIONS.  AN EMPLOYEE ELIGIBLE FOR
BENEFITS UNDER THE PLAN DUE TO A CHANGE IN CONTROL MAY RECEIVE THE VALUE OF
AMERICAN EXPRESS COMPANY VESTED STOCK OPTIONS THAT ARE CANCELLED, ON OR BEFORE
DECEMBER 31, 2009, DUE TO A (A) CHANGE IN CONTROL OR (B) DEFINED TERMINATION. 
THE VALUE, IF ANY, WILL BE DETERMINED BY THE COMPANY, IN ITS SOLE DISCRETION AND
BE EQUAL TO THE BLACK SCHOLES VALUE (FOR THE REMAINING TERM) LESS THE INTRINSIC
VALUE OF THE OPTION (ALL MEASURED AT THE OPTIONS’ CANCELLATION DATE).  SUBJECT
TO ARTICLE 4.1, THIS BENEFIT WILL BE PAYABLE IN A ONE-TIME LUMP SUM PAYMENT MADE
AS SOON AS REASONABLY PRACTICABLE FOLLOWING THE CANCELLATION OF THE OPTION DUE
TO (A) OR (B) ABOVE, BUT IN NO EVENT LATER THAN 90 DAYS THEREAFTER.

 

12

--------------------------------------------------------------------------------



 

ARTICLE FOUR


METHOD OF PAYMENT


 


4.1.          PAYMENT.


 


4.1.1.       TO THE EXTENT THAT A PARTICIPANT’S SEVERANCE BENEFIT UNDER THE PLAN
QUALIFIES FOR THE INVOLUNTARY SEPARATION PAY EXEMPTION TO SECTION 409A OR OTHER
EXEMPTION TO SECTION 409A, SUCH BENEFIT (OR THE PORTION THEREOF THAT QUALIFIES
FOR SUCH EXEMPTION) MAY BE PAYABLE IN BIWEEKLY OR OTHER INSTALLMENTS OVER A
NUMBER OF WEEKS NOT EXCEEDING THE NUMBER OF WEEKLY SEVERANCE BENEFIT PAYMENTS
DETERMINED PURSUANT TO SECTION 3.1 ABOVE (INCLUDING ANY RESOLUTION REFERRED TO
THEREIN) AT THE SOLE DISCRETION OF THE EMPLOYING COMPANY; PROVIDED, HOWEVER, THE
EMPLOYEE SHALL HAVE NO SAY IN THE FORM OF BENEFIT CHOSEN BY THE EMPLOYING
COMPANY.


 


4.1.2.       TO THE EXTENT THAT A PARTICIPANT’S SEVERANCE BENEFIT UNDER THE PLAN
DOES NOT QUALIFY FOR THE INVOLUNTARY SEPARATION PAY EXEMPTION OR OTHER EXEMPTION
TO SECTION 409A, SUCH BENEFIT (OR THE PORTION THEREOF THAT DOES NOT QUALIFY FOR
SUCH EXEMPTION) SHALL BE PAID TO THE PARTICIPANT AS FOLLOWS:  (A) THE FIRST
PAYMENT SHALL BE MADE ON THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT, THE AMOUNT OF WHICH SHALL EQUAL THE SUM OF
THE INSTALLMENT PAYMENTS THAT WOULD HAVE BEEN PAID TO THE EMPLOYEE DURING THE
SIX-MONTH PERIOD IMMEDIATELY FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT
HAD THE PAYMENT COMMENCED AS OF SUCH DATE; AND (B) THE REMAINDER OF THE
SEVERANCE BENEFIT SHALL BE PAID IN SUBSTANTIALLY EQUIVALENT INSTALLMENTS.


 


4.1.3.       NOTWITHSTANDING ANYTHING IN THE PLAN TO THE CONTRARY, IF THE
EMPLOYEE UNDERGOES A TERMINATION OF EMPLOYMENT WITHIN TWO (2) YEARS FOLLOWING A
CHANGE IN CONTROL AND IF THE EMPLOYEE RECEIVES LUMP-SUM SEVERANCE, TO THE EXTENT
PERMITTED UNDER SECTION 409A, THE EMPLOYEE SHALL CONTINUE TO BE ELIGIBLE TO
RECEIVE BENEFITS UNDER THE COMPANY’S MEDICAL AND DENTAL PLANS FOR A NUMBER OF
WEEKS EQUAL TO THE NUMBER OF WEEKLY SEVERANCE BENEFIT PAYMENTS DETERMINED
PURSUANT TO SECTION 3.1 ABOVE (INCLUDING ANY RESOLUTION REFERRED TO THEREIN),
SUCH BENEFITS TO BE SUBSTANTIALLY IDENTICAL TO THE BENEFITS PROVIDED TO OTHER
EMPLOYEES WHO REMAIN IN ACTIVE EMPLOYMENT STATUS ON SUBSTANTIALLY THE SAME TERMS
AND CONDITIONS AS APPLY TO SUCH ACTIVE EMPLOYEES (INCLUDING WITHOUT LIMITATION,
ANY REQUIREMENT THAT THE EMPLOYEE PAY PREMIUMS OR OTHER SIMILAR COSTS).  IN THE
EVENT THAT THE CONTINUATION OF ANY SUCH BENEFITS WOULD RESULT IN THE IMPOSITION
OF A TAX UNDER SECTION 409A, INSTEAD OF CONTINUING TO PROVIDE SUCH BENEFITS, THE
COMPANY WILL MAKE A LUMP-SUM PAYMENT TO THE EMPLOYEE IN AN AMOUNT EQUAL TO THE
PRESENT VALUE OF SUCH BENEFITS, AS DETERMINED BY THE COMMITTEE IN ITS SOLE
DISCRETION, ON THE FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE EMPLOYEE’S
TERMINATION OF EMPLOYMENT, OR AS SOON THEREAFTER AS ADMINISTRATIVELY
PRACTICABLE, BUT IN NO EVENT LATER THAN 90 DAYS THEREAFTER.


 


4.2.          INACTIVE EMPLOYMENT STATUS.  DURING THE SEPARATION PERIOD (WHERE
SEVERANCE BENEFITS ARE PAID IN BIWEEKLY OR OTHER INSTALLMENTS) THE EMPLOYEE
RECEIVING SUCH PAYMENTS WILL

 

13

--------------------------------------------------------------------------------



 


REMAIN IN AN INACTIVE EMPLOYMENT STATUS UNTIL RECEIPT OF SUCH PAYMENTS IS
COMPLETED, AT WHICH TIME SUCH INACTIVE STATUS WILL BE TERMINATED.  DURING THE
SEPARATION PERIOD, CERTAIN OTHER EMPLOYEE BENEFITS MAY BE CONTINUED TO THE
EXTENT PERMITTED UNDER SECTION 409A, PAYMENT FOR WHICH SHALL BE DEDUCTED FROM
SUCH SEVERANCE PAYMENTS IN ACCORDANCE WITH THE EMPLOYEE’S PREVIOUSLY ELECTED
BENEFIT COVERAGE.  IF AN EMPLOYEE HAS ALREADY SIGNED AN AGREEMENT AS REQUIRED BY
SECTION 3.5 AND IS RECEIVING SEVERANCE PAYMENTS UNDER THE PLAN ON THE DATE OF
CHANGE IN CONTROL, THE FOLLOWING WOULD APPLY (SUBJECT TO APPLICABLE GOVERNING
DOCUMENTS):


 

(A)           IMMEDIATE VESTING OF OUTSTANDING UNVESTED STOCK OPTION SHARES AND
RESTRICTED STOCK AWARDS UNDER THE COMPANY’S INCENTIVE COMPENSATION PLANS; AND

 

(B)           CASH PAYMENT EQUIVALENT TO THE AMOUNT OF EXCISE TAX PAID AS A
RESULT OF THE EMPLOYEE BEING DEEMED A “DISQUALIFIED” INDIVIDUAL UNDER CURRENT
U.S. TAX LAWS (PAID NO EARLIER THAN FIRST DAY OF THE SEVENTH MONTH FOLLOWING THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT AND NO LATER THAN THE END OF THE EMPLOYEE’S
TAXABLE YEAR NEXT FOLLOWING THE TAXABLE YEAR IN WHICH THE RELATED TAXES ARE
REMITTED TO THE TAXING AUTHORITY.

 

During the Separation Period, the Company reserves the right to continue other
programs such as the Ameriprise Financial 2005 Incentive Compensation Plan and
the Perquisite Program in accordance with its policies, which may be changed or
terminated from time to time.  Nothing in this section shall create a contract
to provide such benefits.

 


4.3.          DEATH.  IN THE EVENT AN EMPLOYEE DIES BEFORE FULL RECEIPT OF
SEVERANCE BENEFITS PAYABLE UNDER THE PLAN, THE REMAINING SEVERANCE BENEFITS WILL
BE PAID TO THE LEGAL REPRESENTATIVE OF SUCH EMPLOYEE’S ESTATE IN A LUMP SUM
WITHIN 90 DAYS OF THE DATE OF THE EMPLOYEE’S DEATH, OR SUCH LATER DATE
PERMISSIBLE UNDER SECTION 409A.

 

14

--------------------------------------------------------------------------------


 

ARTICLE FIVE


ADMINISTRATION OF THE PLAN


 


5.1.          POWERS OF THE EMPLOYING COMPANY.  THE EMPLOYING COMPANY SHALL HAVE
SUCH POWERS, AUTHORITIES AND DISCRETION AS ARE NECESSARY OR APPROPRIATE IN ORDER
TO CARRY OUT ITS DUTIES UNDER THE PLAN, INCLUDING, BUT NOT LIMITED TO, THE
POWER:


 


5.1.1.       TO OBTAIN SUCH INFORMATION AS IT SHALL DEEM NECESSARY OR
APPROPRIATE IN ORDER TO CARRY OUT ITS DUTIES UNDER THE PLAN;


 


5.1.2.       TO MAKE DETERMINATIONS WITH RESPECT TO THE GROUNDS FOR TERMINATION
OF EMPLOYMENT OF ANY EMPLOYEE; AND


 


5.1.3.       TO ESTABLISH AND MAINTAIN NECESSARY RECORDS.


 


5.2.          EMPLOYING COMPANY AUTHORITY.  NOTHING CONTAINED IN THE PLAN SHALL
BE DEEMED TO QUALIFY, LIMIT OR ALTER IN ANY MANNER THE EMPLOYING COMPANY’S SOLE
AND COMPLETE AUTHORITY AND DISCRETION TO ESTABLISH, REGULATE, DETERMINE OR
MODIFY AT ANY TIME, THE TERMS AND CONDITIONS OF EMPLOYMENT, INCLUDING, BUT NOT
LIMITED TO, LEVELS OF EMPLOYMENT, HOURS OF WORK, THE EXTENT OF HIRING AND
EMPLOYMENT TERMINATION, WHEN AND WHERE WORK SHALL BE DONE, MARKETING OF ITS
PRODUCTS, OR ANY OTHER MATTER RELATED TO THE CONDUCT OF ITS BUSINESS OR THE
MANNER IN WHICH ITS BUSINESS IS TO BE MAINTAINED OR CARRIED ON, IN THE SAME
MANNER AND TO THE SAME EXTENT AS IF THE PLAN WERE NOT IN EXISTENCE.


 


5.3.          COMMITTEE DUTIES AND POWERS.  THE COMMITTEE SHALL BE RESPONSIBLE
FOR THE GENERAL ADMINISTRATION AND INTERPRETATION OF THE PLAN AND THE PROPER
EXECUTION OF ITS PROVISIONS AND SHALL HAVE FULL DISCRETION TO CARRY OUT ITS
DUTIES.  THE COMMITTEE SHALL BE THE “ADMINISTRATOR” OF THE PLAN AND SHALL BE, IN
ITS CAPACITY AS ADMINISTRATOR, A “NAMED FIDUCIARY,” AS SUCH TERMS ARE DEFINED OR
USED IN ERISA.  FOR THE PURPOSES OF CARRYING OUT ITS DUTIES AS ADMINISTRATOR,
THE COMMITTEE MAY, IN ITS SOLE DISCRETION, ALLOCATE ITS RESPONSIBILITIES UNDER
THE PLAN AMONG ITS MEMBERS, AND MAY, IN ITS SOLE DISCRETION, DESIGNATE PERSONS
OTHER THAN MEMBERS OF THE COMMITTEE TO CARRY OUT SUCH OF ITS RESPONSIBILITIES
UNDER THE PLAN AS IT MAY DEEM FIT.  IN ADDITION TO THE POWERS OF THE COMMITTEE
SPECIFIED ELSEWHERE IN THE PLAN, THE COMMITTEE SHALL HAVE ALL DISCRETIONARY
POWERS NECESSARY TO DISCHARGE ITS DUTIES UNDER THE PLAN, INCLUDING, BUT NOT
LIMITED TO, THE FOLLOWING DISCRETIONARY POWERS AND DUTIES:


 


5.3.1.       TO INTERPRET OR CONSTRUE THE PLAN, AND RESOLVE AMBIGUITIES,
INCONSISTENCIES AND OMISSIONS;


 


5.3.2.       TO MAKE AND ENFORCE SUCH RULES AND REGULATIONS AND PRESCRIBE THE
USE OF SUCH FORMS AS IT DEEMS NECESSARY OR APPROPRIATE FOR THE EFFICIENT
ADMINISTRATION OF THE PLAN; AND


 


5.3.3.       TO DECIDE ALL QUESTIONS ON APPEAL CONCERNING THE PLAN AND THE
ELIGIBILITY OF ANY PERSON TO RECEIVE BENEFITS UNDER THE PLAN.

 

15

--------------------------------------------------------------------------------



 


5.4.          DETERMINATIONS.  THE DETERMINATION OF THE COMMITTEE AS TO ANY
QUESTION INVOLVING THE GENERAL ADMINISTRATION AND INTERPRETATION OR CONSTRUCTION
OF THE PLAN SHALL BE WITHIN ITS SOLE DISCRETION AND SHALL BE FINAL, CONCLUSIVE
AND BINDING ON ALL PERSONS, EXCEPT AS OTHERWISE PROVIDED HEREIN OR BY LAW.


 


5.5.          CLAIMS REVIEW PROCEDURE.  CONSISTENT WITH THE REQUIREMENTS OF
ERISA AND THE REGULATIONS THEREUNDER AS PROMULGATED BY THE SECRETARY OF LABOR
FROM TIME TO TIME, THE FOLLOWING CLAIMS REVIEW PROCEDURE SHALL BE FOLLOWED WITH
RESPECT TO THE DENIAL OF SEVERANCE BENEFITS TO ANY EMPLOYEE:


 


5.5.1.       WITHIN THIRTY (30) DAYS FROM THE DATE OF AN EMPLOYEE’S TERMINATION
OF EMPLOYMENT, THE EMPLOYING COMPANY SHALL FURNISH SUCH EMPLOYEE EITHER AN
AGREEMENT OFFERING SEVERANCE BENEFITS UNDER THE PLAN OR NOTICE OF SUCH
EMPLOYEE’S INELIGIBILITY FOR OR DENIAL OF SEVERANCE BENEFITS, EITHER IN WHOLE OR
IN PART.  SUCH NOTICE FROM THE EMPLOYING COMPANY WILL BE IN WRITING AND SENT TO
THE EMPLOYEE OR THE LEGAL REPRESENTATIVES OF HIS ESTATE STATING THE REASONS FOR
SUCH INELIGIBILITY OR DENIAL AND, IF APPLICABLE, A DESCRIPTION OF ADDITIONAL
INFORMATION THAT MIGHT CAUSE A RECONSIDERATION BY THE COMMITTEE OR ITS DELEGATE
OF THE DECISION AND AN EXPLANATION OF THE PLAN’S CLAIMS REVIEW PROCEDURE.  IN
THE EVENT SUCH NOTICE IS NOT FURNISHED WITHIN THIRTY (30) DAYS, ANY CLAIM FOR
SEVERANCE BENEFITS SHALL BE DEEMED DENIED AND THE EMPLOYEE SHALL BE PERMITTED TO
PROCEED TO SECTION 5.5.2 BELOW.


 


5.5.2.       WITHIN SIXTY (60) DAYS AFTER RECEIVING NOTICE OF SUCH DENIAL OR
INELIGIBILITY OR WITHIN NINETY (90) DAYS AFTER THE DATE OF AN EMPLOYEE’S
TERMINATION OF EMPLOYMENT IF NO NOTICE IS RECEIVED, THE EMPLOYEE, THE LEGAL
REPRESENTATIVES OF HIS ESTATE OR A DULY AUTHORIZED REPRESENTATIVE MAY THEN
SUBMIT TO THE COMMITTEE A WRITTEN REQUEST FOR A REVIEW OF SUCH DECISION OF
DENIAL.


 


5.5.3.       THE COMMITTEE WILL REVIEW THE CLAIM AND WITHIN SIXTY (60) DAYS (OR
ONE HUNDRED TWENTY (120) DAYS IN SPECIAL CIRCUMSTANCES) PROVIDE A WRITTEN
RESPONSE TO THE APPEAL SETTING FORTH SPECIFIC REASONS FOR SUCH DECISION.  IN THE
EVENT THE DECISION ON REVIEW IS NOT FURNISHED WITHIN SUCH TIME PERIOD, THE CLAIM
SHALL BE DEEMED DENIED.

 

16

--------------------------------------------------------------------------------


 

ARTICLE SIX


ADOPTING COMPANIES AND PLAN MERGERS


 


6.1.          ADOPTING COMPANIES.  ANY CORPORATION WHICH SUCCEEDS TO THE
BUSINESS AND ASSETS OF THE COMPANY OR ANY PART OF ITS OPERATIONS, MAY BY
APPROPRIATE RESOLUTION ADOPT THE PLAN AND SHALL THEREUPON SUCCEED TO SUCH RIGHTS
AND ASSUME SUCH OBLIGATIONS HEREUNDER AS THE COMPANY AND SAID CORPORATION SHALL
HAVE AGREED UPON IN WRITING.  ANY CORPORATION WHICH SUCCEEDS TO THE BUSINESS OF
ANY EMPLOYING COMPANY OTHER THAN THE COMPANY, OR ANY PART OF THE OPERATIONS OF
SUCH EMPLOYING COMPANY, MAY BY APPROPRIATE RESOLUTION ADOPT THE PLAN AND SHALL
THEREUPON SUCCEED TO SUCH RIGHTS AND ASSUME SUCH OBLIGATIONS HEREUNDER AS SUCH
EMPLOYING COMPANY AND SAID CORPORATION SHALL HAVE AGREED UPON IN WRITING;
PROVIDED, HOWEVER, THAT SUCH ADOPTION AND THE TERMS THEREOF AGREED UPON IN SUCH
WRITING HAVE BEEN APPROVED BY THE COMPANY.

 

17

--------------------------------------------------------------------------------

 


ARTICLE SEVEN


AMENDMENT AND TERMINATION


 


7.1.          RIGHT TO AMEND OR TERMINATE.  THE COMPANY RESERVES THE RIGHT, BY
ACTION OF THE BOARD OF DIRECTORS OR THE COMMITTEE, TO AMEND OR TERMINATE THIS
PLAN IN WHOLE OR IN PART AT ANY TIME AND FROM TIME TO TIME, AND ANY AMENDMENT OR
EFFECTIVE DATE OF TERMINATION MAY BE GIVEN RETROACTIVE EFFECT; PROVIDED,
HOWEVER, THAT THE PLAN MAY NOT BE AMENDED OR TERMINATED IF SUCH AMENDMENT OR
TERMINATION WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH, OR CAUSE AN EMPLOYEE TO
BE SUBJECT TO TAX UNDER, THE PROVISIONS OF SECTION 409A.  THE FOREGOING SENTENCE
TO THE CONTRARY NOTWITHSTANDING, FOR A PERIOD OF TWO (2) YEARS AND ONE (1) DAY
AFTER THE DATE OF AN OCCURRENCE OF A CHANGE IN CONTROL, NEITHER THE BOARD OF
DIRECTORS NOR THE COMMITTEE MAY TERMINATE THIS PLAN OR AMEND THIS PLAN IN A
MANNER THAT IS DETRIMENTAL TO THE RIGHTS OF ANY EMPLOYEE RECEIVING SEVERANCE
BENEFITS UNDER THE PLAN WITHOUT HIS OR HER WRITTEN CONSENT.


 


7.2.          TERMINATION BY AN EMPLOYING COMPANY.  ANY EMPLOYING COMPANY OTHER
THAN THE COMPANY MAY WITHDRAW FROM PARTICIPATION IN THE PLAN AT ANY TIME BY
DELIVERING TO THE COMMITTEE WRITTEN NOTIFICATION TO THAT EFFECT SIGNED BY SUCH
EMPLOYING COMPANY’S CHIEF EXECUTIVE OFFICER OR HIS DELEGATE.  WITHDRAWAL BY ANY
EMPLOYING COMPANY PURSUANT TO THIS SECTION OR COMPLETE DISCONTINUANCE OF
SEVERANCE BENEFITS UNDER THE PLAN BY ANY EMPLOYING COMPANY OTHER THAN THE
COMPANY, SHALL CONSTITUTE TERMINATION OF THE PLAN WITH RESPECT TO SUCH EMPLOYING
COMPANY.  THE FOREGOING SENTENCE TO THE CONTRARY NOTWITHSTANDING, NEITHER THE
BOARD OF DIRECTORS NOR THE COMMITTEE MAY TERMINATE THIS PLAN OR AMEND THIS PLAN
IN A MANNER THAT (A) WOULD CAUSE THE PLAN TO FAIL TO COMPLY WITH, OR CAUSE AN
EMPLOYEE TO BE SUBJECT TO TAX UNDER THE PROVISIONS OF SECTION 409A; OR (B) IS
DETRIMENTAL TO THE RIGHTS OF ANY EMPLOYEE RECEIVING SEVERANCE BENEFITS UNDER THE
PLAN WITHOUT HIS WRITTEN CONSENT (I) WITH RESPECT TO THE PROVISIONS OF THE PLAN
WHICH BECOME APPLICABLE UPON A CHANGE IN CONTROL, AND (II) WITH RESPECT TO ALL
PROVISIONS OF THE PLAN FOR A PERIOD OF TWO (2) YEARS AND ONE (1) DAY AFTER THE
DATE OF A CHANGE IN CONTROL.


 


7.3.          LIMITATION ON BENEFITS.  IN THE EVENT ANY EMPLOYING COMPANY
WITHDRAWS FROM PARTICIPATION OR THE COMPANY TERMINATES THE PLAN AS PROVIDED IN
THIS ARTICLE SEVEN, NO EMPLOYEE SHALL BE ENTITLED TO RECEIVE BENEFITS HEREUNDER
FOR EMPLOYMENT EITHER BEFORE OR AFTER SUCH ACTION.

 

18

--------------------------------------------------------------------------------


 


ARTICLE EIGHT


FINANCIAL PROVISIONS


 


8.1.          FUNDING.  ALL SEVERANCE BENEFITS PAYABLE UNDER THE PLAN SHALL BE
PAYABLE AND PROVIDED FOR SOLELY FROM THE GENERAL ASSETS OF THE EMPLOYING COMPANY
IN ACCORDANCE WITH THE PLAN, AT THE TIME SUCH SEVERANCE BENEFITS ARE PAYABLE,
UNLESS OTHERWISE DETERMINED BY THE EMPLOYING COMPANY.  THE EMPLOYING COMPANY
SHALL NOT BE REQUIRED TO ESTABLISH ANY SPECIAL OR SEPARATE FUND OR TO MAKE ANY
OTHER SEGREGATION OF ASSETS TO ASSURE THE PAYMENT OF ANY SEVERANCE BENEFITS
UNDER THE PLAN.

 

19

--------------------------------------------------------------------------------


 


ARTICLE NINE


LIABILITY AND INDEMNIFICATION


 


9.1.          STANDARD OF CONDUCT.  TO THE EXTENT PERMITTED BY ERISA AND OTHER
APPLICABLE LAW, NO MEMBER (WHICH TERM, AS USED IN THIS ARTICLE NINE, SHALL
INCLUDE ANY EMPLOYEE OF ANY EMPLOYING COMPANY DESIGNATED TO CARRY OUT ANY
RESPONSIBILITY OF THE COMMITTEE PURSUANT TO SECTION 5.3 ABOVE) OF THE COMMITTEE
SHALL BE LIABLE FOR ANYTHING DONE OR OMITTED TO BE DONE BY HIM IN CONNECTION
WITH THE PLAN, UNLESS THE MEMBER FAILED TO ACT (I) IN GOOD FAITH AND (II) FOR A
PURPOSE WHICH SUCH MEMBER REASONABLY BELIEVED TO BE IN ACCORDANCE WITH THE
INTENT OF THE PLAN.  THE COMPANY OR EMPLOYING COMPANY AS APPLICABLE HEREBY
INDEMNIFIES EACH PERSON MADE, OR THREATENED TO BE MADE, A PARTY TO AN ACTION OR
PROCEEDING, WHETHER CIVIL OR CRIMINAL, OR AGAINST WHOM ANY CLAIM OR DEMAND IS
MADE, BY REASON OF THE FACT THAT HE, HIS TESTATOR OR INTESTATE, WAS OR IS A
MEMBER OF THE COMMITTEE, AGAINST JUDGMENTS, FINES, AMOUNTS PAID IN SETTLEMENT
AND REASONABLE EXPENSES (INCLUDING ATTORNEY’S FEES) ACTUALLY AND NECESSARILY
INCURRED AS A RESULT OF SUCH ACTION OR PROCEEDING, OR ANY APPEAL THEREIN, OR AS
A RESULT OF SUCH CLAIM OR DEMAND, IF SUCH MEMBER OF THE COMMITTEE ACTED IN GOOD
FAITH FOR A PURPOSE WHICH HE REASONABLY BELIEVED TO BE IN ACCORDANCE WITH THE
INTENT OF THE PLAN AND, IN CRIMINAL ACTIONS OR PROCEEDINGS, IN ADDITION, HAD NO
REASONABLE CAUSE TO BELIEVE THAT HIS CONDUCT WAS UNLAWFUL.  ANY REIMBURSEMENTS
SHALL BE PAID TO A MEMBER OF THE COMMITTEE IN ACCORDANCE WITH THE COMPANY’S
POLICY REGARDING SECTION 409A COMPLIANCE.


 


9.2.          PRESUMPTION OF GOOD FAITH.  THE TERMINATION OF ANY SUCH CIVIL OR
CRIMINAL ACTION OR PROCEEDING OR THE DISPOSITION OF ANY SUCH CLAIM OR DEMAND, BY
JUDGMENT, SETTLEMENT, CONVICTION OR UPON A PLEA OF NOLO CONTENDERE, OR ITS
EQUIVALENT, SHALL NOT IN ITSELF CREATE A PRESUMPTION THAT ANY SUCH MEMBER OF THE
COMMITTEE DID NOT ACT (I) IN GOOD FAITH AND (II) FOR A PURPOSE WHICH HE
REASONABLY BELIEVED TO BE IN ACCORDANCE WITH THE INTENT OF THE PLAN.


 


9.3.          SUCCESSFUL DEFENSE.  A PERSON WHO HAS BEEN WHOLLY SUCCESSFUL, ON
THE MERITS OR OTHERWISE, IN THE DEFENSE OF A CIVIL OR CRIMINAL ACTION OR
PROCEEDING OR CLAIM OR DEMAND OF THE CHARACTER DESCRIBED IN SECTION 9.1 ABOVE
SHALL BE ENTITLED TO INDEMNIFICATION AS AUTHORIZED IN SUCH SECTION 9.1.


 


9.4.          UNSUCCESSFUL DEFENSE.  EXCEPT AS PROVIDED IN SECTION 9.3 ABOVE,
ANY INDEMNIFICATION UNDER SECTIONS 9.1 AND 9.2 ABOVE, UNLESS ORDERED BY A COURT
OF COMPETENT JURISDICTION, SHALL BE MADE BY THE COMPANY OR EMPLOYING COMPANY AS
APPLICABLE ONLY IF AUTHORIZED IN THE SPECIFIC CASE:


 


9.4.1.       BY THE BOARD OF DIRECTORS ACTING BY A QUORUM CONSISTING OF
DIRECTORS WHO ARE NOT PARTIES TO SUCH ACTION, PROCEEDING, CLAIM OR DEMAND, UPON
A FINDING THAT THE MEMBER OF THE COMMITTEE HAS MET THE STANDARD OF CONDUCT SET
FORTH IN SECTION 9.1 ABOVE; OR


 


9.4.2.       IF A QUORUM UNDER SECTION 9.4.1 ABOVE IS NOT OBTAINABLE WITH DUE
DILIGENCE:

 

20

--------------------------------------------------------------------------------



 


9.4.3.       BY THE BOARD OF DIRECTORS UPON THE OPINION IN WRITING OF
INDEPENDENT LEGAL COUNSEL (WHO MAY BE COUNSEL TO ANY EMPLOYING COMPANY) THAT
INDEMNIFICATION IS PROPER IN THE CIRCUMSTANCES BECAUSE THE STANDARD OF CONDUCT
SET FORTH IN SECTION 9.1 ABOVE HAS BEEN MET BY SUCH MEMBER OF THE COMMITTEE; OR


 


9.4.4.       BY THE SHAREHOLDERS OF THE COMPANY UPON A FINDING THAT THE MEMBER
OF THE COMMITTEE HAS MET THE STANDARD OF CONDUCT SET FORTH IN SUCH SECTION 9.1
ABOVE.


 


9.5.          ADVANCE PAYMENTS.  EXPENSES INCURRED IN DEFENDING A CIVIL OR
CRIMINAL ACTION OR PROCEEDING OR CLAIM OR DEMAND MAY BE PAID BY THE COMPANY OR
EMPLOYING COMPANY, AS APPLICABLE, IN ADVANCE OF THE FINAL DISPOSITION OF SUCH
ACTION OR PROCEEDING, CLAIM OR DEMAND, IF AUTHORIZED IN THE MANNER SPECIFIED IN
SECTION 9.4 ABOVE, EXCEPT THAT, IN VIEW OF THE OBLIGATION OF REPAYMENT SET FORTH
IN SECTION 9.6 BELOW, THERE NEED BE NO FINDING OR OPINION THAT THE REQUIRED
STANDARD OF CONDUCT HAS BEEN MET.


 


9.6.          REPAYMENT OF ADVANCE PAYMENTS.  ALL EXPENSES INCURRED IN DEFENDING
A CIVIL OR CRIMINAL ACTION OR PROCEEDING, CLAIM OR DEMAND, WHICH ARE ADVANCED BY
THE COMPANY OR EMPLOYING COMPANY AS APPLICABLE UNDER SECTION 9.5 ABOVE SHALL BE
REPAID UPON DEMAND BY THE COMPANY OR EMPLOYING COMPANY IN CASE THE PERSON
RECEIVING SUCH ADVANCE IS ULTIMATELY FOUND, UNDER THE PROCEDURES SET FORTH IN
THIS ARTICLE NINE, NOT TO BE ENTITLED TO INDEMNIFICATION OR, WHERE
INDEMNIFICATION IS GRANTED, TO THE EXTENT THE EXPENSES SO ADVANCED BY THE
COMPANY OR EMPLOYING COMPANY AS APPLICABLE EXCEED THE INDEMNIFICATION TO WHICH
HE IS ENTITLED.


 


9.7.          RIGHT TO INDEMNIFICATION.  NOTWITHSTANDING THE FAILURE OF THE
COMPANY OR EMPLOYING COMPANY AS APPLICABLE TO PROVIDE INDEMNIFICATION IN THE
MANNER SET FORTH IN SECTION 9.4 OR 9.5 ABOVE, AND DESPITE ANY CONTRARY
RESOLUTION OF THE BOARD OF DIRECTORS OR OF THE SHAREHOLDERS IN THE SPECIFIC
CASE, IF THE MEMBER OF THE COMMITTEE HAS MET THE STANDARD OF CONDUCT SET FORTH
IN SECTION 9.1 ABOVE, THE PERSON MADE OR THREATENED TO BE MADE A PARTY TO THE
ACTION OR PROCEEDING OR AGAINST WHOM THE CLAIM OR DEMAND HAS BEEN MADE, SHALL
HAVE THE LEGAL RIGHT TO INDEMNIFICATION FROM THE COMPANY OR EMPLOYING COMPANY AS
APPLICABLE AS A MATTER OF CONTRACT BY VIRTUE OF THIS PLAN, IT BEING THE
INTENTION THAT EACH SUCH PERSON SHALL HAVE THE RIGHT TO ENFORCE SUCH RIGHT OF
INDEMNIFICATION AGAINST THE COMPANY OR EMPLOYING COMPANY AS APPLICABLE IN ANY
COURT OF COMPETENT JURISDICTION.

 

21

--------------------------------------------------------------------------------


 


ARTICLE TEN


MISCELLANEOUS


 


10.1.        NO RIGHT TO CONTINUED EMPLOYMENT.  NOTHING IN THE PLAN SHALL BE
CONSTRUED AS GIVING ANY EMPLOYEE THE RIGHT TO BE RETAINED IN THE EMPLOY OF ANY
EMPLOYING COMPANY OR ANY RIGHT TO ANY PAYMENT WHATSOEVER, EXCEPT TO THE EXTENT
OF THE SEVERANCE BENEFITS PROVIDED FOR BY THE PLAN.  EACH EMPLOYING COMPANY
EXPRESSLY RESERVES THE RIGHT TO DISMISS ANY EMPLOYEE AT ANY TIME AND FOR ANY
REASON WITHOUT LIABILITY FOR THE EFFECT WHICH SUCH DISMISSAL MIGHT HAVE UPON HIM
AS AN EMPLOYEE RECEIVING SEVERANCE BENEFITS UNDER OF THE PLAN.


 


10.2.        CONSTRUCTION.  THIS PLAN SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE SUBSTANTIVE LAWS BUT NOT THE CHOICE OF LAW RULES OF THE
STATE OF NEW YORK, EXCEPT TO THE EXTENT THAT SUCH LAWS HAVE BEEN SUPERSEDED BY
FEDERAL LAW.


 


10.3.        EXPENSES OF THE PLAN.  THE EXPENSES OF ESTABLISHMENT AND
ADMINISTRATION OF THE PLAN SHALL BE PAID BY THE EMPLOYING COMPANIES.  ANY
EXPENSES PAID BY THE COMPANY PURSUANT TO THIS SECTION 10.3 AND INDEMNIFICATION
UNDER ARTICLE NINE SHALL BE SUBJECT TO REIMBURSEMENT BY THE OTHER EMPLOYING
COMPANIES OF THEIR PROPORTIONATE SHARES OF SUCH EXPENSES AND INDEMNIFICATION, AS
DETERMINED BY THE COMMITTEE IN ITS SOLE DISCRETION.


 


10.4.        SECTION 409A.  IT IS INTENDED THAT THE BENEFITS UNDER THE PLAN
(INCLUDING ALL AMENDMENTS THERETO) ARE EITHER EXEMPT FROM, OR COMPLIANT WITH,
THE REQUIREMENTS OF SECTION 409A, SO AS TO PREVENT THE INCLUSION IN GROSS INCOME
OF ANY BENEFITS ACCRUED HEREUNDER IN A TAXABLE YEAR PRIOR TO THE TAXABLE YEAR OR
YEARS IN WHICH SUCH AMOUNT WOULD OTHERWISE BE ACTUALLY DISTRIBUTED OR MADE
AVAILABLE TO THE EMPLOYEES.  THE PLAN SHALL BE ADMINISTERED AND INTERPRETED TO
THE EXTENT POSSIBLE IN A MANNER CONSISTENT WITH THAT INTENT AND THE COMPANY’S
POLICY REGARDING SECTION 409A COMPLIANCE.  NOTWITHSTANDING THE TERMS OF
ARTICLE FOUR, TO THE EXTENT THAT A DISTRIBUTION TO AN EMPLOYEE IS NOT EXEMPT
FROM SECTION 409A AND IS REQUIRED TO BE DELAYED BY SIX MONTHS PURSUANT TO
SECTION 409A, SUCH DISTRIBUTION SHALL BE MADE NO EARLIER THAN THE FIRST DAY OF
THE SEVENTH MONTH FOLLOWING THE EMPLOYEE’S TERMINATION OF EMPLOYMENT.  THE
AMOUNT OF SUCH PAYMENT WILL EQUAL THE SUM OF THE PAYMENTS THAT WOULD HAVE BEEN
PAID TO THE EMPLOYEE DURING THE SIX-MONTH PERIOD IMMEDIATELY FOLLOWING THE
EMPLOYEE’S TERMINATION OF EMPLOYMENT HAD THE PAYMENT COMMENCED AS OF SUCH DATE. 
IF THE EMPLOYEE IS RECEIVING INSTALLMENT PAYMENTS, THE REMAINING SEVERANCE
BENEFITS SHALL BE PAID IN SUBSTANTIALLY EQUIVALENT INSTALLMENTS.


 


10.5.        ERISA RIGHTS.


 

(a)           Plan Sponsor.  Ameriprise Financial, Inc. is the Plan Sponsor. 
Its address is:

 

Ameriprise Financial, Inc.

200 Ameriprise Financial Center

Minneapolis, MN 55474


 


(B)           EMPLOYER IDENTIFICATION NUMBER.  THE EMPLOYER IDENTIFICATION
NUMBER ASSIGNED     TO AMERIPRISE FINANCIAL, INC. BY THE IRS IS: 13-3180631.

 

22

--------------------------------------------------------------------------------


 

(c)           Plan Administrator.  The Compensation and Benefits Committee of
the Board of   Directors, or its delegate, is the Plan Administrator.  Its
address is:

 

Ameriprise Financial, Inc.

360 Ameriprise Financial Center

Minneapolis, MN 55474

 

(d)           Agent for Service of Legal Process.  Process can be served on the
Company or the Plan Administrator by directing service to:

 

Plan Administrator

c/o General Counsel

Ameriprise Financial, Inc.

52 Ameriprise Financial Center

Minneapolis, MN 55474

 

ERISA Rights.  Employees in the Ameriprise Financial Senior Executive Severance
Pay Plan (the “Plan”), are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (ERISA).  ERISA provides that
participants are entitled to:

 

Receive Information About the Plan and Benefits.

 

Examine, without charge, at the Plan Administrator’s office and at other
specified locations, all documents governing the Plan, including a copy of the
latest annual report (Form 5500 Series) filed by the Plan with the U.S.
Department of Labor, and available at the Public Disclosure Room of the Employee
Benefits Security Administration.

 

Obtain, upon written request to the Plan Administrator, copies of documents
governing the administration of the Plan, including copies of the latest annual
report (Form 5500 Series) and updated summary plan descriptions.  The Plan
Administrator may make a reasonable charge for the copies.

 

Receive a summary of the Plan’s annual financial report.  The Plan Administrator
is required by law to furnish each participant with a copy of this summary
annual report.

 

Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants, ERISA imposes duties upon
the people who are responsible for the operation of the employee benefit Plan. 
The people who operate the Plan, called “fiduciaries” of the Plan, have a duty
to do so prudently and in the interest of Plan participants and beneficiaries. 
No one, including Ameriprise Financial, Inc. or any other person, may terminate
a participant’s employment or otherwise discriminate against a participant in
any way in order to prevent a participant from obtaining a benefit to which a
participant is entitled or from exercising their rights under ERISA.

 

23

--------------------------------------------------------------------------------


 

Enforce Participant’s Rights.

 

If a participant’s claim for a benefit is denied or ignored, in whole or in
part, a participant has a right to know why this was done, to obtain copies of
documents relating to the decision without charge, and to appeal any denial, all
within certain time schedules.

 

Under ERISA, there are steps a participant can take to enforce the above
rights.  For instance, if a participant requests a copy of a Plan document from
the Plan Administrator or the latest annual report from the Plan and does not
receive them within 30 days, the participant may file suit in a federal court. 
In such a case, the court may require the Plan Administrator to provide the
materials and pay you up to $110 a day until the participant receives them,
unless the materials were not sent because of reasons beyond the control of the
Plan Administrator.  If a participant has a claim for benefits that is denied or
ignored, in whole or in part, the participant may file suit in a state or
federal court provided that the participant has exhausted their administrative
rights under the Plan.  If it should happen that Plan fiduciaries misuse the
Plans’ money, or if a participant is discriminated against for asserting their
rights, the participant may seek assistance from the U.S. Department of Labor,
or may file suit in a federal court.  The court will decide who should pay court
costs and legal fees.  If the participant is successful, the court may order the
person being sued to pay the court costs and legal fees.  If the participant
loses, the court may order the participant to pay these costs and fees, for
example, if it finds the participant’s claim is frivolous.

 

Assistance with Questions.

 

If a participant has any questions about the Plan, they should contact the Plan
Administrator.  If a participant has any questions about their rights under
ERISA, or needs assistance in obtaining documents from the Plan Administrator,
they should contact the nearest office of the Employee Benefits Security
Administration of the U.S. Department of Labor, listed in the telephone
directory, or the Division of Technical Assistance and Inquiries, Employee
Benefits Security Administration, U.S. Department of Labor, 200 Constitution
Avenue NW, Washington, D.C. 20210.  A participant may also obtain publications
about their rights and responsibilities under ERISA by calling the publications
hotline of the Employee Benefits Security Administration.

 

24

--------------------------------------------------------------------------------


 

AMERIPRISE FINANCIAL

 

SENIOR EXECUTIVE SEVERANCE PLAN

 

SCHEDULE A

 

November 14, 2005

 

Employing Companies

·              American Centurion Life Assurance Company

·              Ameriprise Enterprise Investment Services, Inc.

·              Ameriprise Financial Services Inc.

·              RiverSource Investments, LLC

·              RiverSource Client Service Corporation

·              IDS Life Insurance Company

·              IDS Life Insurance Company of New York

·              IDS Property Casualty Insurance Company

·              Ameriprise Trust Company

 

25

--------------------------------------------------------------------------------
